PER CURIAM.
The motion for leave to apply belatedly for certiorari review is granted, and jurisdictional briefs shall be filed as follows: petitioner’s brief shall be served on or before ten days from the date of this order; respondent’s brief shall be served twenty days from the date petitioner’s brief is served; and petitioner’s reply brief shall be served ten days from the date respondent’s brief is served.
ADKINS, BOYD, OVERTON, SUND-BERG, HATCHETT and ALDERMAN, JJ., concur.
ENGLAND, C. J., dissents with an opinion.